Citation Nr: 0433914	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  94-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of right shoulder surgery.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right groin infection secondary to 
cardiac catheterization.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals associated with a 
misdiagnosed basal cell carcinoma of the left lower eye lid.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from decisions by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In September 2002, the RO denied the claims of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of right shoulder surgery, for right groin 
infection secondary to cardiac catheterization and for 
residuals associated with a misdiagnosed basal cell carcinoma 
of the left lower eye lid.  The veteran testified at a 
personal hearing at the RO in May 2003.  A Board hearing was 
conducted at the RO in June 2004.  

In November 1996, a VA Medical Center (VAMC) denied the 
veteran's claim of entitlement to reimbursement for the cost 
of transportation by ambulance from home to a private 
hospital in January 1996.  The same month, the veteran 
submitted a notice of disagreement.  In an October 2000 
remand, the Board directed that the VMAC issue a statement of 
the case so that the veteran would have the opportunity to 
complete an appeal as to that issue by filing a substantive 
appeal.  The Board is unable to determine whether that issue 
has been resolved or is even in appellate status.  Neither 
the veteran nor his representative addressed this issue at 
the June 2004 Board hearing, and the claims file forwarded to 
the Board does not include any VAMC documentation regarding 
the reimbursement issue.  This matter is the subject of a 
separate remand to the VAMC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has alleged that, as a result of VA medical 
treatment, he currently experiences a right shoulder 
disability, a groin infection and residuals due to 
misdiagnosis of a basal cell carcinoma.  These claims were 
filed in July 1992, September 1992 and February 1994 
respectively.  Claims of entitlement to compensation based on 
VA medical treatment are adjudicated under 38 U.S.C.A. § 1151 
which was amended effective October 1, 1997.  For claims 
filed prior to October 1, 1997, 38 U.S.C.A. § 1151 provided, 
in pertinent part:  Where any veteran shall  have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, ...... not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death 
compensation....... shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (effective prior to October 1, 
1997).  

The amended version of 38 U.S.C.A. § 1151 effective for 
claims filed on or after October 1, 1997, adds the 
requirement that VA fault or an unforeseen event must be 
shown to establish entitlement to benefits under Section 
1151.  It does not apply in the instant case because the 
veteran's claims were filed prior to October 1, 1997.  
Significantly, however, it appears that the RO adjudicated 
the three claims under the current version of the law.  The 
veteran's claims must be considered under the old version of 
38 U.S.C.A. § 1151 which is without regard to VA fault.  



Accordingly, the case is hereby REMANDED for the following 
actions:

After undertaking any additional 
development of the medical evidence which 
the RO may deem necessary, the RO review 
the claims file and adjudicate the claims 
of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of right shoulder surgery, for 
right groin infection secondary to 
cardiac catheterization, and for 
residuals associated with a misdiagnosed 
basal cell carcinoma of the left lower 
eye lid, applying the version of 
38 U.S.C.A. § 1151 which was in effect 
prior to October 1, 1997.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should then be returned to the Board 
for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



